Citation Nr: 1014243	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  04-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney At 
Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 
1966.  The Veteran died in December 1998.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Philadelphia, 
Pennsylvania.  This case was most recently before the Board 
in June 2009.

A June 26, 2009 Board decision denied the appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death.  The appellant thereafter appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, upon a December 2009 Joint Motion For 
Remand (that moved the Court to vacate the Board's June 26, 
2009 decision), promulgated an Order on December 16, 2009 
that granted the motion of the parties.  The granting of the 
motion had the effect of vacating the Board's June 26, 2009 
decision that denied the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

The appellant asserts that the Veteran's service-connected 
diabetes mellitus caused or substantially contributed to his 
death.  Private opinions (Dr. C.N.B., March 2007 and Dr. 
L.G., October 2003) have been submitted in support of the 
appellant's claim.

In commenting on previous VA examinations dated in June 2006 
and January 2009, the December 2009 Joint Motion noted (page 
3), in pertinent part, as follows:

The parties agree that this matter should 
be remanded for the Board to order a new 
VA medical opinion that includes a full 
review of the medical evidence of record, 
including the Veteran's reported glucose 
results, and a discussion of the relevant 
medical evidence.

In discussing the specific reason as to why the previous VA 
examinations dated in June 2006 and January 2009 were 
deficient, the December 2009 Joint Motion specifically noted 
(page 2) the following:

The following lab results reported other 
[meaning other than a December 1998 
glucose reading of 245 mg/dl] glucose 
readings that were not addressed in 
either VA medical opinion: 239 mg/dl 
(November 6, 1998); 141 mg/dl (May 5, 
1998); 128 mg/dl (December 5, 1997) and 
131 mg/dl (March 19, 1997).  . . .  
Additionally, a July 9, 1996 inpatient 
progress note reported Appellant's blood 
sugar as 251 mg/dl.

The Board notes that subsequent to the Board's June 2009 
decision the appellant obtained new representation.  Further, 
in specific consideration of the claim of service connection 
for the cause of the veteran's death, the Board notes that in 
the adjudication of a DIC claim under 38 U.S.C.A. § 1310 
(West 2002), when a veteran had service-connected disability 
during his lifetime, VCAA notice must include a statement of 
the conditions for which a veteran was service connected at 
the time of his or her death.  Hupp v. Nicholson, 21 Vet. 
App. 342, 352-3 (2007).  As an August 2008 RO decision 
established (posthumously) service connection for diabetes 
mellitus, and as the appellant has obtained new 
representation, a new VCAA notice letter conforming to the 
requirements set forth in Hupp must be issued.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue a VCAA notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation of 
the information or evidence needed to 
substantiate the claim for entitlement to 
service connection for the cause of the 
Veteran's death as outlined by the Court 
in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Specifically, the appellant 
should be informed of the condition for 
which the Veteran was service-connected 
at the time of his death, an explanation 
of the evidence and information required 
to substantiate a DIC claim based on the 
previously service-connected condition, 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on any condition not yet 
service-connected.

2.  Upon completion of the above, forward 
the claims folder to the appropriate VA 
specialist (who has not previously 
offered an opinion in this matter) to 
review the claims folder and reconcile 
the October 2003 and March 2007 private 
examiner opinions with the June 2006 and 
January 2009 VA opinions.  

After reviewing the Veteran's claims 
folder, the VA examiner should also 
furnish an opinion as to whether it is at 
least as likely as not that diabetes 
mellitus contributed substantially or 
materially to the Veteran's death, or 
combined to cause death, or aided or lent 
assistance to the production of his 
death.  

In rendering such opinion, the VA 
examiner must explicitly address Dr. 
C.N.B.'s March 2007 opinion, as well as 
the earlier October 2003 statement 
written by Dr. L.G.  Additionally, the 
examiner must specifically note and 
comment upon, as appropriate, the glucose 
readings of 251 mg/dl (July 9, 1996), 131 
mg/dl (March 19, 1997), 128 mg/dl 
(December 5, 1997), 141 mg/dl (May 5, 
1998), 239 mg/dl (November 6, 1998), and 
245 mg/dl (December 1998) as noted in the 
December 2009 Joint Motion of the 
parties.  All opinions should be 
accompanied by a clear and detailed 
rationale consistent with the evidence of 
record.  The examination report should 
clearly indicate that a review of the 
claims file was performed in conjunction 
with this inquiry.

3.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for the cause of the Veteran's 
death.  If the benefit sought is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
her representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





